531 N.E.2d 477 (1988)
William V. ARTHUR, Appellant,
v.
Joanne M. ARTHUR, Appellee.
No. 49S02-8812-CV-962.
Supreme Court of Indiana.
December 12, 1988.
Alex Raymond Voils, Indianapolis, for appellant.
Charles Boyce Blackwelder, Indianapolis, for appellee.

ORDER AFFIRMING THE COURT OF APPEALS
THE COURT, having granted "Appellee's Petition to Transfer" now adopts the opinion of the Second District of the Court of Appeals and affirms its judgment. To the extent that Sable v. Sable (1987), Ind. App., 506 N.E.2d 495, conflicts with this decision, it is overruled.
SHEPARD, C.J., and DeBRULER, GIVAN, PIVARNIK and DICKSON, JJ., concur.